internal_revenue_service number release date index number 25c 25d ----------------------- --------------------------- ---------------------------- in re request_for_ruling under sec_25c and sec_25d of the internal_revenue_code department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------ telephone number -------------------- refer reply to cc psi b06 plr-147254-10 date date legend date manufacturer x dear ------------ -------------------------- ---------------------------------- --- this is in reply to a letter dated date and subsequent correspondence submitted on your behalf by your authorized representatives requesting rulings under sec_25c and sec_25d of the internal_revenue_code the code the facts submitted and representations made are as follows you purchased and installed on your principal_residence a solar_energy system which uses solar_energy to generate electricity for use by you at your principal_residence manufacturer manufactures the solar_energy system components of the solar_energy system for which you request rulings are as follows solar panels - solar panels the solar modules capture solar_energy and are installed on the roof of your dwelling using a mounting kit the solar modules are comprised of one or more modules and micro-converters that collect solar_energy and convert it into usable electricity solar sub panel - the solar sub panel connects the solar modules to an outdoor air conditioning condensing unit the condensing unit the solar sub panel routes solar-generated electricity from the solar modules to the condensing unit for the operation of the condensing unit plr-147254-10 condensing unit - the condensing unit is installed outside your dwelling and operates on solar power to cool the residence manufacturer represented to you that the solar modules are not able to provide power directly to a standard air conditioning condensing unit a standard condensing unit can only be powered by the solar modules after the solar electricity has been routed to the electrical panel for use by the entire electrical grid in contrast the condensing unit is designed and adapted specially to receive solar power directly from the solar modules without the condensing unit a purchaser must install significant additional components to facilitate the generation of solar_energy and use of this solar_energy in the homeowner’s residence and the additional components would serve the same function as equivalent components of the condensing unit if the condensing unit is not operating or if there is surplus power from the solar modules in excess of that needed to power the condensing unit the voltage of the solar power is elevated slightly relative to the electric utility voltage in order to produce a flow of power to the home’s electrical distribution panel this power can serve any load in your residence that is connected to the general distribution panel wiring components - wiring components including an a c system kit and rooftop junction box connect the solar modules to the condensing unit manufacturer represented to you that the final installation step is the a c run which consists of interconnecting the a c power from the last micro-converter to the condensing unit and ultimately to the electrical panel in your residence additional wiring components referred to as solar splices and a c extension cables are used to install multiple solar modules to your roof according to manufacturer’s representations to you manufacturer determined that x percent of the cost of the condensing unit is attributable to costs that are allocable to the generation of solar_energy and use of this solar_energy in your dwelling manufacturer represented to you that this percentage was determined by totaling the costs of the condensing unit that are attributable to special modifications that allow it to operate with the solar_energy system relative to the total cost of the condensing unit the methodology manufacturer also made representations about the labor costs attributable to the solar_energy system manufacturer represented that eligible labor costs for purposes of sec_25d include costs to install the various components of the solar_energy system and also costs related to any necessary onsite preparation for the installation of the system you believe that the costs you incurred for the solar_energy system are eligible for tax_credits under sec_25c and sec_25d of the code because of the highly technical nature of the various components that comprise the solar_energy system you have relied or will rely on the various representations made by manufacturer in its certification to determine your eligibility for credits under sec_25c and sec_25d plr-147254-10 you propose to allocate the cost of the condensing unit between costs that are eligible under sec_25c and sec_25d based on the ratio of allocation determined by manufacturer’s methodology in addition you propose to allocate any associated labor costs for the condensing unit using the same ratio of allocation as determined by the methodology but excluding any labor costs not directly connected to or required for the installation finally you propose to treat all other costs associated with the solar_energy system including any associated labor costs but excluding any labor costs not directly connected to or required for the installation as qualified solar electric property expenditures_for purposes of sec_25d accordingly you request the following rulings i the proposed methodology for allocating the costs of the condensing unit between sec_25c and sec_25d of the code including the allocation of any associated labor costs is an acceptable methodology of allocation under sec_25c and sec_25d ii other than the condensing unit the expenditures_for the components of the solar_energy system listed in this ruling are qualified solar electric property expenditures_for purposes of the residential_energy_efficient_property_credit under sec_25d for property placed_in_service in tax years and sec_25c allows an individual a credit in an amount equal to percent of the sum of the amount_paid or incurred by the taxpayer during such taxable_year for qualified_energy_efficiency_improvements and the amount of the residential_energy_property_expenditures paid_or_incurred by the taxpayer during such taxable_year in and the aggregate amount of credits that a taxpayer could claim under sec_25c was dollar_figure sec_25c defines residential_energy_property_expenditures for purposes of sec_25c as expenditures made by the taxpayer for qualified_energy_property which is installed on or in connection with a dwelling_unit located in the united_states and owned and used by the taxpayer as the taxpayer’s principal_residence within the meaning of sec_121 and originally placed_in_service by the taxpayer the term residential_energy_property_expenditures includes expenditures_for labor costs properly allocable to the onsite preparation assembly or original installation of the property sec_25c defines the term qualified_energy_property in part as energy-efficient_building_property sec_25c provides that the term energy- efficient building property includes a central air conditioner which achieves the highest efficiency tier established by the consortium for energy efficiency as in effect on date plr-147254-10 for property placed_in_service in sec_25c1 allows a credit for a taxable_year in an amount equal to the sum of percent of the amount_paid or incurred by the taxpayer for qualified_energy_efficiency_improvements installed during the taxable_year and the amount of the residential_energy_property_expenditures paid_or_incurred by the taxpayer during the taxable_year the maximum amount of credit allowed for any item of energy-efficient_building_property is dollar_figure the maximum amount of the credit allowable to a taxpayer under sec_25c for a taxable_year is dollar_figure dollar_figure in the case of amounts paid_or_incurred for exterior windows reduced in each case by the credits allowed under sec_25c for nonbusiness energy_property or exterior windows in all previous years section dollar_figure of notice_2009_53 2009_25_irb_1095 allows a manufacturer of energy_property to certify to a taxpayer that the energy_property is qualified_energy_property under sec_25c by providing the taxpayer with a certification statement that satisfies the requirements of sections and dollar_figure of the notice manufacturers may provide the certification statement to taxpayers by including a written copy of the statement with the packaging of the property in printable form on the manufacturer’s website or in any other manner that will permit the taxpayer to retain the certification statement for tax recordkeeping purposes section dollar_figure of notice_2009_53 states in part that except as provided in sections dollar_figure and dollar_figure of the notice a taxpayer may rely on a manufacturer’s certification that energy_property is qualified_energy_property under sec_25c sec_25d allows an individual a credit for the taxable_year for percent of the qualified solar electric property expenditures made by the taxpayer during such year sec_25d defines the term qualified_solar_electric_property_expenditure for purposes of sec_25d as an expenditure for property which uses solar_energy to generate electricity for use in a dwelling_unit located in the united_states and used as a residence by the taxpayer under sec_25d expenditures_for labor costs properly allocable to the onsite preparation assembly or original installation of the property described in sec_25d and for piping or wiring to interconnect such property to the dwelling_unit shall be taken into account for purposes of sec_25d sec_3 of notice_2009_41 2009_19_irb_933 allows a manufacturer of solar electric property to certify to a taxpayer that the property meets certain requirements that must be satisfied to claim the credit under sec_25d by providing the the tax relief unemployment insurance reauthorization and job creation act of publaw_111_312 124_stat_3296 enacted by the congress on date amended sec_25c credit for property placed_in_service in plr-147254-10 taxpayer with a certification statement that satisfies the requirements of sec_3 and of the notice manufacturers may provide the certification statement to taxpayers by including a written copy of the statement with the packaging of the property in printable form on the manufacturer’s website or in any other manner that will permit the taxpayer to retain the certification statement for tax recordkeeping purposes sec_3 of notice_2009_41 states in part that except as provided in sec_3 of the notice a taxpayer may rely on a manufacturer’s certification in determining whether property is eligible for the credit under sec_25d as represented by you manufacturer determined that x percent of the purchase_price of the condensing unit relates to the generation of solar_energy and use of this solar_energy in your dwelling and thus qualifies as a solar electric property expenditure under sec_25d manufacturer represented to you that this percentage was determined by totaling the costs of the condensing unit that are attributable to special modifications that allow it to operate with the solar_energy system relative to the total cost of the condensing unit this allocation method employed by manufacturer is an acceptable method to determine the costs of the condensing unit including any associated labor costs that are allocable to solar electric property for purposes of sec_25d other than the condensing unit the expenditure for the components of the solar_energy system listed in this ruling is an expenditure for property which uses solar_energy to generate electricity for use in a dwelling_unit located in the united_states and used as a residence by the taxpayer accordingly based solely on the information submitted and representations made we conclude that the methodology for allocating the costs of the condensing unit between sec_25c and sec_25d including the allocation of any associated labor costs is an acceptable methodology of allocation under sec_25c and sec_25d for purposes of claiming a portion of the condensing unit as qualified_energy_property under sec_25c the condensing unit must meet all requirements under sec_25c including the efficiency requirements for a central air conditioner in sec_25c to the extent allowed under notice_2009_53 you may rely on manufacturer’s certification that a portion of the condensing unit is a qualified_energy_property under sec_25c expenditures_for the labor costs that are allocable to the onsite preparation assembly or original installation of the qualified solar electric property and for piping or wiring to interconnect such property to the dwelling_unit are eligible under sec_25d however for purposes of sec_25c only the labor costs for the onsite preparation assembly or original installation of residential energy_property are eligible for the credit plr-147254-10 furthermore we conclude that you may take into account the components of the solar_energy system as listed in this ruling and including a portion of the condensing unit as qualified solar electric property expenditures_for purposes of the residential_energy_efficient_property_credit under sec_25d to the extent allowed under notice_2009_41 you may rely on manufacturer’s certification that the components of the solar_energy system are part of a qualified residential energy efficient property under sec_25d we based the rulings contained in this letter upon information and representations submitted by you and your representatives and accompanied by penalties of perjury statements executed by you while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts or transactions described above under any other provision of the code specifically we express no opinion on whether the percentages that manufacturer determines based upon the methodology are correct and thus we express no opinion on the accuracy of the tax_credit amount we also provide no opinion on your eligibility for a sec_25c credit on a portion of the condensing unit this ruling is directed only to the taxpayer who requested it under sec_6110 of the code a letter_ruling may not be used or cited as precedent in accordance with a power_of_attorney on file in this office we are sending a copy of this letter_ruling to your authorized representatives sincerely jaime c park senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy copy for sec_6110 purposes cc
